Title: To Alexander Hamilton from Henry Lee, 6 February 1801
From: Lee, Henry
To: Hamilton, Alexander



W[ashington]. Feby. 6th. 1801.
dear sir

Yr. favor was duely recd& would have been replied to immediately, had not the subject it regards been so momentous & was I not solicitous to communicate my final decision to you thereupon.
It is certainly cause of no little regret in my mind to find myself in opposition to you on any occurrence, especially on one so important as that which now presents itself.
But really my friend after much deliberation on the business I am decidedly convinced that our best interests will be jeopardized shd. Mr J succeed. That a different result may not happen under the guidance of Mr. B is to be rationally expected for he must lean on those who bring him to the chair, or he must fall never to rise again. His own side will abandon him excepting those few whom personal considerations may bind to him.
What will be the issue is very uncertain. Mr. Jefns friends are Confident. Six states at most can be counted on for Mr B, but I believe if they adhere with firmness, victory will attach to them.
In any event I feel disturbed for our poor country, but in every vicissitude I shall hope for the best, resign to the public will, & continue affcy. to regard you.
Adieu

H Lee

Accidentally calling on the S of S, he read to me yr. letter. I feel its force, but am not convinced. In morality both are alike, in the power of doing ill, the Virginian surpasses. We have lost the battle of Marengo, & like Melas you are for giving all up.
I wish to continue the action by a diversion in the enemys country. Be of better chear.
Yrs
H L
